DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In the Specification, Please amend paragraph [0001] as follows:

[0001] The present application is related to and claims benefit of the earliest available effective filing date from the following applications: The present application constitutes continuation application of U.S. Patent Application No. 16/012,669, filed June 19, 2018, now U.S. Patent No. 10,462,603, which constitutes a continuation-in-part patent application of U.S. Patent Application No. 15/215,315 (Abandoned), filed July 20, 2016, which is a regular (non-provisional) patent application of U.S. Provisional Application No. 62/194,521, filed July 20, 2015, and U.S. Provisional Application No. 62/196,584, filed July 24, 2015, whereby all of the above-listed patent applications are incorporated by reference herein in their entirety.

Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance: The present is directed to proximity sensing of multiple agricultural devices and more particularly, to proximity-based analysis of multiple agricultural devices.  The prior art fail to teach the following limitations obvious: “wherein the operation unit comprises a combination of the first entity and the additional entity, wherein the identification of the operation unit is triggered by an identification of a distance, below a threshold distance, between the first communication device associated with the first entity and the additional communication device associated with the additional entity, wherein the first entity comprises a first device and the additional entity comprises at least one of an additional device or a person”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN NGOC PHAM whose telephone number is (571)272-2967.  The examiner can normally be reached on M - F (7 AM - 3:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/TOAN N PHAM/Primary Examiner, Art Unit 2684                                                                                                                                                                                                        2/11/21